DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS WITHDRAWN
The 112 rejection set forth in the non-final rejection of 5/4/21, page 2, paragraphs 2-3 has been withdrawn.  The double patenting rejection set forth in the non-final rejection of 5/4/21, pages 6-7, paragraphs 7-8 has been withdrawn.

REJECTIONS REPEATED
The 103 rejections set forth in the non-final rejection of 5/4/21, pages 2-5, paragraphs 4-6 are repeated for the reasons of record.

NEW REJECTIONS
There are no new rejections.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 8/3/2021 with regards to the 112 and double patenting rejections are moot since the rejections have been withdrawn.  Applicant’s arguments of 8/3/2021with regard to the 103 rejections have been carefully considered but are deemed unpersuasive.
Applicant has argued that the objective of Moriuchi is to provide a flame-retardant resin composition capable of forming a coating layer having excellent mechanical 
Moriuchi is the secondary reference, not the primary reference which is Shukushima.  Shukushima discloses the combination of ethylene-ethyl acrylate, a brominated flame retardant and magnesium hydroxide (column 1, lines 63-67, column 2, lines 9-44).  The only limitation not taught in Shukushima is the particle size of the magnesium hydroxide.  Muriuchi discloses a flame retardant composition (paragraph [0001]) comprising ethylene-ethyl acrylate copolymer (see (16) from Table 1) and magnesium hydroxide having an average particle size of not less than 0.5 microns and not more than 3.0 microns for the purpose of providing a flame resistant resin composition capable of forming a coating layer having excellent mechanical properties and heat resistance (paragraph [0013]).  
Muriuchi is not the reference being modified, Shukushima is the reference being modified to include the magnesium hydroxide particles having an average particle size of not less than 0.5 microns and not more than 3.0 microns.  There is nothing in either 
Applicant has argued that there is no reason to combine Shukushima and Muriuchi.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is to provide a coating layer having excellent mechanical properties, heat resistance, heat aging resistance, heat deformation resistance, low-temperature characteristics and electrical insulating properties, showing high flame retardancy that passes the vertical wire flame test VW-1 in the UL standard (see Muriuchi, paragraph [0013]).
In response to applicant's argument that neither Shukushima nor Muriuchi teach or suggest the remarkably excellent effect to suppress the occurrence of the die residue of the feature of the magnesium hydroxide having an average particle size of not less than 0.5 microns and not more than 3.0 microns, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant has argued that neither Shuckushima nor Muriuchi disclose a content of the bromine-based flame retardant is not less than 55 parts by mass and less than 90 parts by mass.  However, Shukushima discloses a content of the bromine-based flame retardant is not less than 55 parts by mass and less than 90 parts by mass (column 1, lines 64-67).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
August 17, 2021